Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), dated May 7, 1985, convicting him of attempted murder in the second degree (two counts), assault in the first degree (two counts), criminal possession of a weapon in the second degree (two counts), and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilt was not proven beyond a reasonable doubt based upon the alleged inconsistencies in the testimony of the People’s witnesses. The testimony, however, presented questions of credibility which were submitted to the jury and the inconsistencies were resolved in favor of the People. Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s constitutional speedy trial claim, raised for the first time on appeal, has not been preserved for appellate review (see, People v Jordan, 62 NY2d 825; People v Pleban, 108 AD2d 880), and in any event, is devoid of merit.
Based upon the wanton and vicious nature of the crimes, the sentence imposed was not inappropriate (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.